DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated January 17, 2022.  Currently, claims 1-11, and 14-25 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 11, 14-18, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 9,487,951) in view of Shaw (US PGPub No 2017/0298626) (“Shaw2”).

Referring to claim 1:  Shaw teaches a method of forming a concrete wall in a concrete form having two opposing end panels, a bottom panel and a back panel extending between the end panels to define a wall cavity, the wall cavity containing wall rebar; the method comprising: projecting a concrete mixture into the wall cavity sufficient to create a concrete wall entraining the wall rebar, the concrete wall having two opposing ends each adjoining a different one of the end panels, a back surface adjoining the back 
	It would have been obvious to one of ordinary skill to create the device taught by Shaw with the stain taught by Shaw2 in order to color the concrete to a specific color.  Additionally, it would have been obvious to recognize that a concrete stain taught by Shaw2 would have no discrete physical particles detectible by rubbing the liquid between a person’s fingers.  Additionally, it would have been obvious to have the stain penetrate to a specific depth that would provide consistent color that will not wash off or fade easily.

Referring to claim 2:  Shaw and Shaw2 teach all the limitations of claim 1 as noted above.  Additionally, Shaw teaches finishing the front wall surface (claim 10) and applying a surface treatment to the decorative material (claim 11).  Shaw does not teach troweling, however Shaw2 teaches troweling (paragraph 0023).  Troweling is well known to create a desired surface smoothness or texture on concrete.

Referring to claim 6:  Shaw and Shaw2 teach all the limitations of claim 2 as noted above.  Shaw does not teach the steps of: applying an acid cleaner to the decorative material; and applying a sealant to the decorative material.  However, Shaw2 teaches the steps of: applying an acid cleaner to the decorative material (paragraph 0029); and applying a sealant to the decorative material (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the method taught by Haw with the cleaner and sealant steps taught by Shaw2 in order to prepare and seal the surface against outside elements.

Referring to claim 9:  Shaw and Shaw2 teach all the limitations of claim 1 as noted above.  Additionally, Shaw teaches the concrete wall is substantially vertical (col 4, lines 33-34).

Referring to claim 10:  Shaw and Shaw2 teach all the limitations of claim 1 as noted above.  Shaw does not teach the decorative materials are applied by hand.  However, it would have been obvious to one of ordinary skill to recognize that the application of decorative materials by hand would allow for better control of placement of said materials on the surface to give a desired look.

Referring to claim 11:  Shaw and Shaw2 teach all the limitations of claim 1 as noted above.  Additionally, Shaw teaches the decorative materials are applied by projecting the materials against the front surface (col 4, lines 54-62).  It would have been obvious to use the method taught by Shaw to apply the concrete, to apply decorative materials to the concrete wall with sufficient force to embed the decorative materials into that front surface since it would entail the same method, just using a finished material being projected.

Referring to claim 14:  Shaw teaches a method of forming a concrete wall in a concrete form having two opposing end panels, a bottom panel and opposing front and back panels extending between the end panels to define a wall cavity (figure 1), the wall cavity containing wall rebar; the method comprising: applying a wet concrete mixture to the wall cavity to create a concrete wall entraining the wall rebar, the concrete wall having two opposing ends each adjoining a different one of the end panels, a top and opposing front and back surfaces adjoining the respective front and back panels (claims 1 and 9); removing the front panel (col 7, lines 1-13), and applying a decorative material to the front surface of the concrete wall while that front wall surface is still wet (claim 9). Shaw does not teach the wall thickness does not increase by more than 5%.  However, Shaw indicates the form is removed at a time when the concrete will not lose its shape.  Under broadest reasonable interpretation this means the thickness will not increase and therefore would not increase its width by more than 5%.  Shaw does not teach the decorative material comprising a colored liquid having no discrete physical particles detectible by rubbing the liquid between a person's fingers, the liquid penetrating the exposed front wall surface to a depth of at least .1 inches.  However, Shaw2 teaches a stain (paragraph 0038).
	It would have been obvious to one of ordinary skill to create the device taught by Shaw with the stain taught by Shaw2 in order to color the concrete to a specific color.  Additionally, it would have been obvious to recognize that a concrete stain taught by Shaw2 would have no discrete physical particles detectible by rubbing the liquid between a person’s fingers.  Additionally, it would have been obvious to have the stain penetrate to a specific depth that would provide consistent color that will not wash off or fade easily.

Referring to claim 15:  Shaw and Shaw2 teach all the limitations of claim 14 as noted above.  Additionally, Shaw teaches the steps of floating the front wall surface containing the decorative material (claim 1).  Shaw does not teach troweling, however Shaw2 teaches troweling (paragraph 0023).  Troweling is well known to create a desired surface smoothness or texture on concrete.

Referring to claim 16:  Shaw and Shaw2 teach all the limitations of claim 15 as noted above.  Additionally, Shaw teaches the further step of applying a surface treatment to the front wall surface containing the decorative material (claim 11).

Referring to claim 17:  Shaw and Shaw2 teach all the limitations of claim 16 as noted above.  Shaw does not specifically teach the further steps of: removing the back panel to expose a back surface of the concrete wall adjoining the back panel and removing that back panel while that back surface is still wet but after the concrete mix has hydrated sufficiently that the concrete wall retains its shape; and applying a decorative material to the back surface of the concrete wall while that back surface is still wet; and floating the portion of the front wall surface containing the decorative material.  However, this would be a duplication to the method step of the front surface and therefore would have been obvious to one of ordinary skill in the art in order to finish both sides of the wall.

Referring to claims 7 and 18:  Shaw and Shaw2 teach all the limitations of claims 2 and 16 as noted above.  Shaw does not teach the step of applying the surface treatment comprises one of sandblasting, grinding or honing.  However, Shaw2 teaches the step of applying the surface treatment comprises one of sandblasting, grinding or honing (paragraph 0029).
	It would have been obvious to one of ordinary skill to create the method taught by Shaw with the treatment taught by Shaw2 in order to enhance the surface texture to a desired level.

Referring to claim 20:  Shaw and Shaw2 teach all the limitations of claim 16 as noted above.  Additionally, Shaw teaches the concrete wall is substantially vertical (col 4, lines 33-34).

Referring to claim 21:  Shaw and Shaw2 teach all the limitations of claim 16 as noted above.  Shaw does not teach the decorative materials are applied by hand.  However, it would have been obvious to one of ordinary skill to recognize that the application of decorative materials by hand would allow for better control of placement of said materials on the surface to give a desired look.

Referring to claim 22:  Shaw and Shaw2 teach all the limitations of claim 16 as noted above.  Additionally, Shaw teaches the decorative materials are applied by projecting the materials against the front surface (col 4, lines 54-62).  It would have been obvious to use the method taught by Shaw to apply the concrete, to apply decorative materials to the concrete wall with sufficient force to embed the decorative materials into that front surface since it would entail the same method, just using a finished material being projected.

Referring to claims 23-25:  Shaw and Shaw2 teach all the methods of constructing of claims 2, 16, and 17 as indicated above.  Additionally, Shaw and Shaw2 teach the wall constructed by said methods (figures 1-6 of Shaw with modifications by Shaw2). 

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Shaw2 and Phillips (US Patent No 6,519,904).

Referring to claim 3:  Shaw and Shaw2 teach all the limitations of claim 1 as noted above.  They do not teach wherein the bottom panel comprises a concrete foundation and further comprising a preliminary step of placing foundation rebar in a foundation cavity, with the foundation rebar extending into the wall cavity; and wherein the step of projecting a concrete mixture further includes projecting the concrete mixture into the foundation cavity to create the foundation and wall at the same time.  However, Phillips teaches wherein the bottom panel comprises a concrete foundation (item 14) and further comprising a preliminary step of placing foundation rebar (item 48) in a foundation cavity, with the foundation rebar extending into the wall cavity.
It would have been obvious to one of ordinary skill in the art to create the method taught by Shaw and Shaw2 with the characteristic of having a foundation with rebar taught by Phillips in order to create strong base for the wall.  Additionally, it would have been obvious that the step of projecting a concrete mixture further includes projecting the concrete mixture into the foundation cavity to create the foundation and wall at the same time.  Creating the device in a single step or “pour” would be obvious as it reduces time to create the wall.

Referring to claims 4 and 5:  Shaw and Shaw2 teach all the limitations of claims 1 and 2 as noted above.  They do not teach wherein the bottom panel comprises a concrete foundation and further comprising a preliminary step of creating the foundation and allowing it to hydrate for at least one day before applying the concrete mixture to the wall cavity.  However, Phillips teaches wherein the bottom panel comprises a concrete foundation (item 14).
It would have been obvious to create the method taught by Shaw and Shaw2 with a foundation taught by Phillips in order to create a strong base for the wall.  They do not teach further comprising a preliminary step of creating the foundation and allowing it to hydrate for at least one day before applying the concrete mixture to the wall cavity.  However, it would have been obvious to let the foundation cure before pouring a wall on top as this allows for a solid base without blowout on the foundation as well as allowing the foundation to be established before loads are applied.  This is a well-known step in forming concrete walls for buildings that use foundations.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Shaw2 and Shaw (US Patent No 9,695,602) (“Shaw3”).

Referring to claims 8 and 19:  Shaw and Shaw2 teach all the limitations of claims 2 and 16 as noted above.  They do not teach the step of applying the surface treatment comprises one of chemical etching, sponging or applying a retarder and later washing some of the retarder off.  However, Shaw3 teaches the step of applying the surface treatment comprises one of chemical etching, sponging or applying a retarder and later washing some of the retarder off (col 2, lines 50-52).
	It would have been obvious to one of ordinary skill to create the method taught by Shaw and Shaw2 with the surface treatment taught by Shaw3 in order to provide a desired texture to the surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9-17, and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Shaw2 reference teaches the new limitations as noted in the rejection above as it would be obvious to one of ordinary skill to recognize that a liquid stain would have no discernable particles in it.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635